Case 1:20-cv-02132-CM Document2 Filed 03/06/20 Page 1 of 8

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Yu0 W We “Pnesr mae ee
2D cv 2132

(Include case number if one has been
assigned)

 

 

 

Write the full name of each plaintiff.

-against- _ /
Qo Teese COMPLAINT
Dunes MM st

Do you want a jury trial?

 

US COW ILE 8S OYes ONo
Soe 3 DET

 

Mw TE Bren’
Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Hl. e

 

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
Case 1:20-cv-02132-CM Document 2 Filed 03/06/20 Page 2 of 8

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
WW Federal Question
[] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

a“)
4 buse. of \owéen

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , , is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:20-cv-02132-CM Document2 Filed 03/06/20 Page 3 of 8

If the defendant is an individual:

The defendant, ,is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Yoo VE Gn O97

 

 

 

 

First Name Middle Initial Last Name
hfe fit GT REET
Street Address
Wel VOR vy Jo 38
County, City State Zip Code
Wen ne, Grose | € aotam
Telephone Number Email Address (if available)

Page 3
Case 1:20-cv-02132-CM Document 2 Filed 03/06/20 Page 4 of 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: Bu ALS fy pe

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code
Defendant 2: IAS Cao GaLe S°
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Defendant 3: Rew Sellwsod

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

De Cond aver sf LH unten. Ha rpen

Page 4
Case 1:20-cv-02132-CM Document 2 Filed 03/06/20 Page 5 of 8

Defendant 4: Ye EE “G IC pew

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: Ai YESE ow

Date(s) of occurrence: Liisicn Sheu  § Ofpat: ately ¢ Btavting x qn Leb —
4 O3/eSf2e
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

Seonashr fea Thor 2 Lead i tae [Zé Les dey Ai

Mehe Ve bpp “Yet expected tp 183 Kan interim Legere
eV at in ostioe Lien WAttine the loynwt fe &] BeLen’s
bins MESS Mant San Piwaton Bide LS beck Lite otra LER ANE.
Gainian ad Comifficiws Bi iS naa .

Lah (ie / white ob iet saih * Mou ihe hip “rg 72
de Pip &. Mil on_ t 0 -
Lh go) Lit sec. all & that uhis ifei Lain Sinylly go
ep ‘i on. “the” hittcl sheer admnighily be de ZL. asians
4p me -he Floricae ~ fash fits rite ake hog Cue
puniciencd Ons

Zz LET 2 he ‘ia Speedie card Bat tAésy
hemes sod! by OAL. os fein. widen “Poth. ied

{ keg Qudl bee nied. VY HAL egypiar So nee FO hae Jet if Piet

Page 5
Case 1:20-cv-02132-CM Document 2 Filed 03/06/20. Page 6 of 8
GACT 2

 

 

Pe ee a
heack Bambt lity 218.0. bout eececly feagons "endl _
Yai whe cease led ‘fo Le Cruahepuk — watt i Le tis fe
The Cost Ma bation cont tc “ Meee! heh prt, Oe reting ta)
L howh * ‘ZX hue had be hind re : w
Poothen fave 8 ait fe. Semecus “ Bye. fe fe Fh2 fais
behind yen
“ OF hog ‘nt. ry _arcdea._ {Lh Acta! it penfe

a

 

 

 

 

 

 

J —

Dad. COMAL& 2... Che ke Sha. | hin Ce act hal Ga © howd POE.

CULE bait “ FZ ‘he CA4AhkKE UK AAI Site at! HK) te. tou’: Step
aw

Me ike’

 

Zz WE. fous ofS KK “en. that cuk hates ‘
Te. Dteibde.stad FVACs. Lightly degen been Ly fewest
Whit being cepa critede Zh a peated ‘fo th AG. Lue Vaecumeste
‘YW hark “Le “herttored Sink: EZ  Sunce! ZF became age Siedn
fe bt botisjed by a Ly imppertaect. | Ewa
beokiay “ope A.

et wk hai LLE Ei cxaask bocce mathe 23. whe MOF ait

 

2 Mpa [Ube Mis AME Pe aD EAL Zo hea: Lin mind

2 EE neg. tM ore. LD Zz Lit bide ding the. Abe fizad ast? .
atecuuhahne fee Cerrugi been awk Lesteuging fe Hnscives i
aks 1 Zi hing SLL. Hefei Mads aceeuntadite

bit. hei (Ely fp FUME. Murevelinn. ke ephe. aeicck WiHyfaad Lz
y or?" So

 

 

 

 

 

 

 

 

 

 

 

 

ferernann
Prone

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02132-CM Document 2 Filed 03/06/20 Page 7 of 8

Che. re wifi he AMS all (fae

Gs 2. Chrys <Z am bok 0 write abouk HALE
LOM EY GaN INS Berg hack. hit? il forts. Le Pichtei three
peas Ze Keasll awk Seis wi Steertek oth 1 Cléé

<i Pp
[hha tl byiet huvud9 Gail Ahened = — “ fléL. ies —4) Oth atC-

 

 

 

CJ yw C ( o
hegaut ‘ S
a OM oe
_L 00) Gelling ene. willie fee ACS fb Ay tt
2 L.

¢. 5 AEE és. ¢
/ . }
The . shy feats file is “Yo2te Lk Bil& HO Bb Bem. List!

Tg Gah) FNL. Mele 4 hr) Lowy aL. Late and SOC ST
INJURIES:

 

eterna
(*

NJ

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

ShotKe« De PREPS» ovenrwhelita VS couraged s
Chet? €RiNs Mean prches.. Pre reous
IV. RELIEF

State briefly what money damages or other relief you want the court to order.

ZO wets, Like AP aak the Coust Hb age tit a
(LHe ae! (LCL ANE Hi O CRAAI.«

Ze (44 tide ut Mike TE Ask the. Couch LO OT KEL
fle he few. Lael? Cet US pie. fer. fe i ach Biel feviang

mop a, auch 22 sy ihe lerpai Ce. @ He care 55 »

Page 6
Case 1:20-cv-02132-CM Document2 Filed 03/06/20 Page 8 of 8

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

' By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

63/ pb | 20 Mune <duosr

 

 

 

 

 

 

 

Dated / / (Pldintiff’s Signature

Yom & resT
First Name Middle Initial Last Name
Yo fit’ STREET
Street Address

MVP u YORK NMS Joos
County, City State Zip Code

° i , fen a) . . .
Ww OWE? AROST / Cas}: Lewd

Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
[} Yes (CI No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
